Case 2:19-cv-12939-JMV-AME Document 69 Filed 07/02/20 Page 1 of 1 PageID: 3685
                                                                                                  Squire Patton Boggs (US) LLP
                                                                                                  382 Springfield Ave, Suite 300
                                                                                                  Summit, New Jersey 07901

                                                                                                  O   +1 973 848 5600
                                                                                                  squirepattonboggs.com



                                                                                                  Jason King
                                                                                                  T +1 973 848 5687
                                                                                                  jason.king@squirepb.com



 July 2, 2020

 VIA CM/ECF

 The Honorable Mark Falk
 United States Magistrate Judge
 Martin Luther King, Jr. Federal Courthouse
 50 Walnut Street
 Newark, New Jersey 07102

 Re: Razor USA LLC and Shane Chen v. DGL Group LTD.
     Case No. 2:19-cv-12939-JMV-MF

 Dear Judge Falk:

 This firm represents Defendant DGL Group LTD. (“DGL”) in the above-referenced matter.

 Pursuant to paragraph 19 of the pretrial scheduling order (Doc. 24) in this matter, no motions are
 to be filed without permission from this Court. On June 12, 2020, counsel for DGL called the
 clerk’s office to seek clarification on whether paragraph 19 applied to dispositive motions or to all
 motions. The clerk’s office advised counsel to file a letter and attach the proposed motion.

 For the reasons detailed in the attached proposed motion and exhibits, DGL requests permission
 from the Court to file a motion to strike Plaintiffs’ Amended Infringement Contentions.

 We ask that the motion and exhibits be entered and filed. We appreciate the time and consideration
 extended by Your Honor in this matter.

 Sincerely,

 Squire Patton Boggs (US) LLP

 Jason King



 cc:        Counsel for All Parties (via CM/ECF)

 45 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
